Citation Nr: 0626527	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  05-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for residuals of pneumonia, to include chronic 
obstructive pulmonary disease (COPD), and, if so, whether the 
reopened claim should be granted.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February to August 
1961 and from October 1961 to August 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
denied service connection for residuals of pneumonia because 
new and material evidence had not been presented.  

In the December 2004 statement of the case (SOC), the RO 
determined that new and material evidence had been submitted 
to reopen the claim, and denied service connection for 
residuals of pneumonia.  The RO issued a rating decision on 
the same date denying service connection for COPD.  

In a December 2004 NOD, the veteran expressed disagreement 
with the denials of service connection, specifically stating 
that he incurred pneumonia while in service, and that his 
current COPD is the direct result of scar tissue caused by 
in-service pneumonia.  Thus, in the February 2005 
supplemental SOC (SSOC) the RO phrased the issue on appeal as 
entitlement to service connection for residuals of pneumonia 
to include COPD.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, the Board must make an independent 
determination as to whether new and material evidence has 
been presented before reaching the merits of the service 
connection claim, and, so the issue on appeal has been 
characterized as indicated on the first page of this 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In his February 2005 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO (Travel Board hearing).  In April 2005 the RO received 
correspondence from the veteran requesting a videoconference 
hearing instead of a Travel Board hearing.  There is no 
indication in the record that the veteran has been afforded a 
videoconference hearing or that he has withdrawn his request.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.  After the veteran has been 
afforded the opportunity for this 
hearing, the case should be returned to 
the Board, in accordance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

